DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 03/25/2022 are acknowledged and have been carefully considered. 
	 
Status of Claims
	Claims 1, 3-13, 15-18, and 20-23 were previously pending in the application. Claims 13, 15-18, and 20 were previously withdrawn as being drawn to a nonelected Group of Invention. Claims 2, 14, and 19 were previously canceled. 
	As of the amendments filed 03/25/2022, pending claim 1 is amended (withdrawn claims 13 and 16 are also amended); no claims are newly canceled; and no claims are newly added.  
	Accordingly, claims 1, 3-12, and 21-23 are presently under examination. 

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3 recites “wherein the image display controller is operable to control the position of the region of interest box within a field of view of the color Doppler ultrasound images based on the sensed motion.” Examiner respectfully suggests amending the above italicized portion of claim 3 to instead recite “the field of view” (similar to the recitation of “the field of view” in claim 4) to indicate that the “field of view” recited in claim 3 is the same as the one in independent claim 1. Conversely, if this field of view in claim 3 is intended to be a separate field of view, Examiner respectfully suggests indicating how they are intended to be distinguished from one another. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the new limitation “the image display controller being operable to control, during acquisition of the color Doppler ultrasound images, at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images based on the sensed motion.” 
	Based on the amendment to claim 1 filed 03/25/2022, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventors had possession of the claimed invention. In particular, the specification does not appear to have support for the newly added limitation of claim 1 (“during acquisition of the color Doppler ultrasound images”). After a review of the originally filed claims, specification, and drawings, Examiner was not able to locate any description or details to show support for the control of the position or size of the region of interest box during the acquisition of the images. 
	Furthermore, Fig. 6 is a flow diagram illustrating the claimed invention. In Fig. 6, the first step 202 describes “displaying, on a display if a computing device, ultrasound images associated with ultrasound signals received from an ultrasound probe.” In the final step 210, the flow diagram describes “controlling at least one parameter associated with the displayed ultrasound images based on the sensed motion.” There does not appear to be any indication that these steps described above, or any intermediate steps, are being performed during the acquisition of ultrasound images.  
	Examiner respectfully requests submission of which portions of the specification and/or drawings of the claimed invention support the newly added limitation of independent claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In addition, dependent claims 3-12 and 21-23 are also rejected under 35 U.S.C. 112(b) due to their dependency on indefinite independent claim 1. 
	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite because it is unclear how the limitation “control, during acquisition of the color Doppler ultrasound images, at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images” is meant to be interpreted. As described above, the specification and drawings do not provide support for the newly added limitation of controlling the position or size of a region of interest box during the acquisition of images. Accordingly, as currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the newly added limitation to the claim is intended to be construed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarojam et al. (US 2014/0194742 A1, hereinafter "Sarojam") in view of Kim (US 2008/0091107, hereinafter "Kim"), and further in view of Takahashi (JP 2014/000151 A, hereinafter “Takahashi”). 

Regarding claim 1, Sarojam discloses an “ultrasound imaging system and method [that] includes performing a gesture with a scan system and detecting the gesture based on data from a motion sensing system in the scan system” (Abstract), and further discloses: 
A system ("ultrasound imaging system 100" Sarojam: [0018]), comprising:
an ultrasound probe ("probe 120" Sarojam: [0020]);
a computing device ("ultrasound imaging system includes a scan system 110" Sarojam: [0019]; [The scan system 10 of Sarojam's invention represents the computing device of the claimed invention.]) coupled to the ultrasound probe ("scan system 110 may be physically connected to the probe 120" Sarojam: [0019]) and operable to receive ultrasound signals from the ultrasound probe ("pulsed ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 124. The echoes are converted into electrical signals, or ultrasound data, by the elements 124 and the electrical signals are received by a receiver 113. The electrical signals representing the received echoes are passed through a receive beamformer 114 that outputs ultrasound data" Sarojam: [0019]; [As shown in Fig. 1 of Sarojam's disclosure, the receiver 113 and receive beamformer 114 are part of the scan system 110; thus, the scan system 110 (representing the computing device) receives electrical signals/ultrasound data from the transducer elements 124 of the probe.]), the computing device (“scan system 110” Sarojam: [0019]) including:
a motion sensor that senses motion of the computing device ("motion sensing system 119 provided along with the scan system 110 is used to detect the position and orientation of the scan system 110" Sarojam: [0021]);
a display that displays ultrasound images ("processor 117 may process the data into images for display on the display device 115" Sarojam: [0020]) associated with the ultrasound signals received from the ultrasound probe ("echoes are converted into electrical signals, or ultrasound data, by the elements 124 and the electrical signals are received by a receiver 113" Sarojam: [0019]); and
an image display controller ("processor 117 may process the data into images for display on the display device 115" Sarojam: [0020]) coupled to the motion sensor ("movements of the scan system/gestures are identified by the motion sensing system 119 and communicated to the processor 117" Sarojam: [0022]) and the display ("processor 117 is also in communication with a display device 115" Sarojam: [0020]; [The processor 117/user interface 118 of Sarojam's invention represent the image display controller, and are shown in Fig. 1 to be coupled to both the motion sensing system 119 (representing the motion sensor) and the display device 115 (representing the display).]), the image display controller being operable to control ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).

Although Sarojam discloses clearly controlling display parameters, which would certainly include position and size of a region of interest box, Sarojam is not being relied upon for teaching: 
color Doppler ultrasound images; 
control, during acquisition of the color Doppler ultrasound images, at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
color Doppler ultrasound images (“ultrasound system may use the Doppler Effect to produce a color flow image” Kim: [0007]); 
control … at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]). 
While Kim is not being relied on for teaching the newly added limitation of controlling at least one of a position or a size of the region of interest box during acquisition of the color Doppler ultrasound images, Examiner respectfully submits that Kim reasonably suggests this limitation in a manner similar to the specification and drawings of the claimed invention. For example, Fig. 6 of the claimed invention depicts a flow diagram which begins with displaying ultrasound images associated with ultrasound signals received from an ultrasound probe (step 202) followed by the final step of controlling at least one parameter associated with the displayed ultrasound images based on the sensed motion. Similarly, Fig. 4 of Kim’s invention is a flow chart showing a step S114 (“Display a color flow image”) followed by step S118 (“Form an ROI based on the ROI setting information”). Accordingly, Kim teaches the newly added limitation of controlling at least one of a position or a size of the region of interest box during acquisition of the color Doppler ultrasound images in the same fashion as the claimed invention. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

	While Kim appears to teach the newly added limitation of controlling at least one of a position or a size of the region of interest box during acquisition of the color Doppler ultrasound images, as described above, an additional reference is being cited to demonstrate further teaching of this limitation. Accordingly, in a similar invention in the same field of endeavor, Takahashi teaches “a portable ultrasonic diagnostic device capable of improving operability in changing settings of parameters during diagnosis" (Takahashi: Abstract) including a control unit that “changes the value of the parameter that affects the display of the ultrasonic image" (Takahashi: pg. 3), and further teaches: 
	control ("central control unit 28 determines parameter setting values (hereinafter referred to as parameter setting values) according to the inspector's operation detected by the input control unit 27. When the parameter setting value is determined by the central control unit 28, an ultrasonic image based on the parameter setting value is displayed" Takahashi: pg. 6), during acquisition of the color Doppler ultrasound images ("changes parameter values (hereinafter referred to as parameter values) that affect the display of the ultrasonic image after the start of diagnosis (scanning) by the portable ultrasonic diagnostic apparatus 1" Takahashi: pg. 6), at least one of a position of a region of interest box or a size of the region of interest box ("input unit 25 is used for various instructions, conditions, regions of interest (ROI) from the examiner" Takahashi: pg. 5; "parameter setting value is determined by the central control unit 28, an ultrasonic image based on the parameter setting value is displayed" Takahashi: pg. 6) within a field of view of the color Doppler ultrasound images ("Doppler signal data (Doppler data) that expresses the intensity of information in color is generated. The generated Doppler signal data is supplied to the image generation unit 23" Takahashi: pg. 5; "monitor 24 displays an ultrasonic image (image data) such as a B-mode image or a Doppler image from the image generation unit 23" Takahashi: pg. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the portable ultrasonic diagnostic apparatus as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification as a means to "provide a portable ultrasonic diagnostic apparatus capable of improving the operability when changing parameter settings during diagnosis" (Takahashi: pg. 3). Thus, "it is possible to easily change the setting only with the hand holding the apparatus main body 20 without interrupting the scan (probe operation)" (Takahashi: pg. 10). 

Regarding claim 3, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the image display controller is operable to control the position of the region of interest box ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) within a field of view of the ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
Sarojam remains silent on: 
control the position of the region of interest box within a field of view of the color Doppler ultrasound images.
	Examiner respectfully notes that Sarojam is being relied upon for all of the limitations of claim 3 except for the color Doppler ultrasound images, as indicated through the underlined portion above. Conversely, the secondary reference, Kim, is being relied upon for the teaching of the color Doppler images, as described below. 
In a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
control the position of the region of interest box within a field of view of the color Doppler ultrasound images ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Regarding claim 4, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 3, as described above.
	Sarojam further discloses: 
wherein the image display controller is operable to control the size of the region of interest box ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) within the field of view of the ultrasound images based on the sensed motion ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
Sarojam remains silent on: 
control the size of the region of interest box within the field of view of the color Doppler ultrasound images.

Examiner respectfully notes that Sarojam is being relied upon for all of the limitations of claim 4 except for the color Doppler ultrasound images, as indicated through the underlined portion above. Conversely, the secondary reference, Kim, is being relied upon for the teaching of the color Doppler images, as described below. 
In a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
control the size of the region of interest box within the field of view of the color Doppler ultrasound images ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Regarding claim 5, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the motion sensor includes at least one of an accelerometer, a gyroscope, a 2D camera, a 3D camera, and an optical sensor ("motion sensing system includes at least one sensor selected from the group comprising of an accelerometer, a gyro sensor, and a magnetic sensor" Sarojam: [0005]).

Regarding claim 6, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the motion sensor includes an accelerometer ("accelerometer 137" Sarojam: [0035]) operable to sense translational ("motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down" Sarojam: [0036]) or rotational motion ("motion sensing system 119 may be used to detect rotations" Sarojam: [0036]) of the computing device along or about at least one sensing axis ("accelerometer 137 may be a 3-axis accelerometer, adapted to detect acceleration in any of three orthogonal directions" Sarojam: [0035]), and the image display controller is operable to control ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) ultrasound images based on the sensed translational ("motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down" Sarojam: [0036]) or rotational motion ("motion sensing system 119 may be used to detect rotations" Sarojam: [0036]; "motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]).
Sarojam remains silent on: 
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images. 
	Like claims 3 and 4 above, Examiner respectfully notes that Sarojam is being relied upon for all of the limitations of claim 6 except for the color Doppler ultrasound images. Conversely, the secondary reference, Kim, is being relied upon for the teaching of the color Doppler images, as described below. 
In a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Regarding claim 7, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the motion sensor includes a three-axis accelerometer ("accelerometer 137 may be a 3-axis accelerometer" Sarojam: [0035]) operable to sense translational ("motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down" Sarojam: [0036]) or rotational motion ("motion sensing system 119 may be used to detect rotations" Sarojam: [0036]) of the computing device along or about each of three orthogonal axes ("accelerometer 137 may be a 3-axis accelerometer, adapted to detect acceleration in any of three orthogonal directions" Sarojam: [0035]),
and the image display controller is operable to control three separate parameters associated with the displayed ultrasound images ("based on the gesture, the scan system can control operations like selecting an imaging mode, changing the scan parameters, freeze/unfreeze image, store/print image, etc. The example need not be limited to these" Sarojam: [0050]; "gestures of the scan system 110 such as flick, up or down movement, holding the scan system 110 without any movement for some time could be defined to perform some instructions such as print, save, freeze, rotate, zoom etc. The examples need not be limited to these" Sarojam: [0026]; [Sarojam thus discloses controlling more than three separate parameters associated with the displayed ultrasound images, and further discloses that the examples are not limited to the parameters listed.]), each of the three separate parameters being controllable by the image display controller based on sensed motion of the computing device along or about a respective one of the three orthogonal axes ("motion sensing system 119 may be used to detect many different types of motion. For example, motion sensing system 119 may be used to detect translations, such as moving the scan system 110 up and down (also referred to as heaving), moving the scan system 110 left and right (also referred to as swaying), and moving the scan system 110 forward and backward (also referred to as surging). Additionally, the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]).
Sarojam remains silent on: 
displayed color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
displayed color Doppler ultrasound images (“ultrasound system forms and displays a color flow image 13 and a color map 14 based on the Doppler data” Kim: [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Regarding claim 9, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the computing device further includes a user interface operable to receive user input ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to control the input of patient data" Sarojam: [0019]), and the image display controller is operable to selectively enter a motion-based control mode ("input a command to select or activate a specific mode" Sarojam: [0041]; "inputting a command to select a mode of operation" Sarojam: Claim 10) based on user input received via the user interface ("user interface 118 may be used to control operation of the ultrasound imaging system 100" Sarojam: [0018]), wherein the image display controller is operable to control the ultrasound images ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]) only when in the motion-based control mode ("input a command to select or activate a specific mode" Sarojam: [0041]).
Sarojam remains silent on: 
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
control the at least one of the position of the region of interest box or the size of the region of interest box within the field of view of the color Doppler ultrasound images ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Regarding claim 10, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 9, as described above.
	Sarojam further discloses: 
wherein the computing device is operable to determine an initial position of the computing device ("motion sensing system 119 detects the position and orientation of the scan system" Sarojam: [0024]) upon entry of the motion-based control mode ("In this mode, the motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions." Sarojam: [0025]), and the image display controller is operable to control the at least one of the position of the region of interest box or the size of the region of interest box ("various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc." Sarojam: [0025]; ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) based on sensed motion of the computing device with respect to the initial position ("gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is communicated to the processor 117" Sarojam: [0024]).

Regarding claim 11, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 9, as described above.
	Sarojam further discloses: 
wherein the image display controller is operable to selectively enter the motion-based control mode based on a first user input received via the user interface ("input a command to select or activate a specific mode" Sarojam: [0041]; "inputting a command to select a mode of operation" Sarojam: Claim 10) and to control a first parameter associated with the displayed ultrasound images based on the sensed motion in the motion-based control mode ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]; [In Sarojam's invention, the first user input is represented by a gesture of the scan system 110, and the first parameter could be, for example, selecting the desired area in the image (representing the size of the region of interest box).]), and the image display controller is operable to control a second parameter ("GUI 133 also includes a plurality of soft keys 132 or icons, each controlling an image parameter, a scan function, or another selectable feature" Sarojam: [0045]) associated with the displayed ultrasound images based on a second user input received via the user interface ("During the image processing mode, either the scan system or various steps in processing of the image data could be controlled by the detected gestures" Sarojam: [0050]; [In Sarojam's invention, the second user input is represented by use of the soft keys 132 or icons, and the second parameter could be, for example, an image parameter, a scan function, or another selectable feature.]).
Sarojam remains silent on: 
displayed color Doppler ultrasound images. 
However, in a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
displayed color Doppler ultrasound images (“ultrasound system forms and displays a color flow image 13 and a color map 14 based on the Doppler data” Kim: [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Regarding claim 12, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 11, as described above.
Although Sarojam clearly discloses control of the position and size of displayed ultrasound images, Sarojam does not disclose that the images are color Doppler images, and thus Sarojam remains silent on: 
wherein the first parameter includes the position of a region of interest box associated with the color Doppler ultrasound images, and the second parameter includes the size of the region of interest box.
However, in a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
wherein the first parameter includes the position of a region of interest box associated with the color Doppler ultrasound images ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]), and the second parameter includes the size of the region of interest box ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarojam in view of Kim and Takahashi as applied to claims 1 and 7 above, and further in view of Jenaro et al. (US 2019/0105016 A1, hereinafter "Jenaro").

Regarding claim 8, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 7, as described above.
While Sarojam certainly discloses the control of three separate parameters, as described with respect to claim 7 above, Sarojam remains silent on: 
wherein the three separate parameters include a position of the region of interest box associated with the color Doppler ultrasound image along a first direction, a position of the region of interest box along a second direction that is orthogonal to the first direction, and the size of the region of interest box.
However, in a similar invention in the same field of endeavor, Kim teaches an ultrasound system that uses “the Doppler Effect to produce a color flow image, which represents the speed of a moving object” (Kim: [0007]) and receives “ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user” (Kim: [0030]), and further teaches:
wherein the three separate parameters include a position of the region of interest box associated with the color Doppler ultrasound image along a first direction ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]), and the size of the region of interest box ("receiving ROI setting information, wherein said information includes size and location of an ROI set on said color flow image by a user" Kim: [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the ultrasound system and method for forming ultrasound image as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because a "conventional ultrasound system does not provide blood flow image information (especially information on blood flow speed) corresponding to the color of a certain pixel in the color flow image. Therefore, a user cannot obtain the exact speed of the blood flow based only on the color of the pixel" (Kim: [0008]). Conversely, modification with Kim’s invention provides the benefit of “blood flow image information on at least one pixel in the ROI is provided. Therefore, the user can obtain the exact velocity of the blood flow based on the blood flow image information” (Kim: [0028]). 

	The combination of Sarojam, Kim, and Takahashi remains silent on the explicit disclosure of: 
	a position of the region of interest box along a second direction that is orthogonal to the first direction. 
However, in a similar invention in the same field of endeavor, Jenaro teaches a system and method for ultrasound imaging that includes the ability for a user to "select the volume-of-interest (VOI) 510 in response to user input entered through the user interface 115" (Jenaro: [0034]): 
a position of the region of interest box along a second direction that is orthogonal to the first direction ("user may, for instance, select a region-of-interest (i.e., a 2D region) from a 2D image generated from ultrasound data. The user may than input commands to select a thickness of the 2D region in a direction perpendicular to the plane of the 2D image" Jenaro: [0034]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the system and method for ultrasound imaging as taught by Jenaro. One of ordinary skill in the art would have been motivated to make this modification because "difficulty in locating and scanning the desired volume-of-interest from different probe positions may make it difficult or impossible for an inexperienced user to complete the protocol and may result in a longer total scan time even for an experienced user to complete the protocol" (Jenaro: [0002]). Accordingly, it would be beneficial to have "an improved medical imaging system and method for providing feedback instructing a user how to adjust an orientation of the probe to image the volume-of-interest is desired" (Jenaro: [0003]). 

Claims 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Sarojam in view of Kim and Takahashi as applied to claim 1 above, and further in view of Feinstein (US 10031657 B2, hereinafter "Feinstein"). 

Regarding claim 21, the combination of Sarojam, Kim, and Takahashi discloses: 
The system of claim 1, as described above.
	Sarojam further discloses: 
wherein the image display controller is operable to detect rotational motions along three separate, orthogonal axes ("the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]; "gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is communicated to the processor 117" Sarojam: [0024]), and is operable to adjust the displayed region of interest ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) based on these rotational motions ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). 
The combination of Sarojam, Kim, and Takahashi are not being relied upon for explicitly teaching: 
wherein the image display controller is operable to move the position of the region of interest box along a first direction in response to the sensed motion indicating a rotation of the computing device about a first axis that is transverse to the first direction.
However, in a similar invention in the same field of endeavor, Feinstein teaches “electronic devices with a display operable to scroll a virtual display of contents” (Abstract), “which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2): 
wherein the image display controller is operable to move the position of the region of interest box along a first direction in response to the sensed motion indicating a rotation of the computing device about a first axis that is transverse to the first direction (“Referring to FIG. 2, the device uses the first rotation axis 60 set along the roll axis of the device to translate the device's tilt changes along arrow 64 into rightwards horizontal scrolling of the screen view 42 over the contents view 50” Feinstein: Col. 7, Fig. 2; “Roll rotations cause changes in the main horizontal direction (also referred to as the “X” direction)” Feinstein: Col. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the systems and methods for tilt-based scrolling as taught by Feinstein. One of ordinary skill in the art would have been motivated to make this modification because of the potential problems caused by using touch-based control (“gestures normally require cumbersome, two-hand operation as the user holds the device with one hand and performs the gesture with the other. These touch gestures may cause unhealthy ergonomic strains on users, particularly when the user attempts to perform a single hand Flick gesture. Even if the user is somehow able to perform touch commands with only one hand, the fingers that touch the screen are still always in the way, obstructing the screen view. Touch screen gestures often cause unintended activation of links that may be present on the screen during scrolling, and result in fingerprints and dirt being left on the screen. When the virtual display size is much larger than the screen size, many repeated touch screen commands are necessary for scrolling the contents” Feinstein: Col. 1-2). These problems are avoided by using an alternative to touch screen commands, such as “a view navigation system based on motion, which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2). 

Regarding claim 22, the combination of Sarojam, Kim, and Feinstein discloses: 
The system of claim 21, as described above. 
	Sarojam further discloses: 
wherein the image display controller is operable to detect rotational motions along three separate, orthogonal axes ("the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]; "gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is communicated to the processor 117" Sarojam: [0024]), and is operable to adjust the displayed region of interest ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) based on these rotational motions ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). 
The combination of Sarojam, Kim, and Takahashi are not being relied upon for explicitly teaching: 
wherein the image display controller is operable to move the position of the region of interest box along a second direction in response to the sensed motion indicating a rotation of the computing device about a second axis that is transverse to the second direction.
However, in a similar invention in the same field of endeavor, Feinstein teaches “electronic devices with a display operable to scroll a virtual display of contents” (Abstract), “which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2): 
wherein the image display controller is operable to move the position of the region of interest box along a second direction in response to the sensed motion indicating a rotation of the computing device about a second axis that is transverse to the second direction (“the second rotation axis 62 set along the pitch axis of the device to translate the device's tilt changes along arrow 68 into downwards vertical scrolling” Feinstein: Col. 7, Fig. 2; “pitch rotations cause changes in the main vertical direction (also referred to as the “Y” direction)” Feinstein: Col. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the systems and methods for tilt-based scrolling as taught by Feinstein. One of ordinary skill in the art would have been motivated to make this modification because of the potential problems caused by using touch-based control (“gestures normally require cumbersome, two-hand operation as the user holds the device with one hand and performs the gesture with the other. These touch gestures may cause unhealthy ergonomic strains on users, particularly when the user attempts to perform a single hand Flick gesture. Even if the user is somehow able to perform touch commands with only one hand, the fingers that touch the screen are still always in the way, obstructing the screen view. Touch screen gestures often cause unintended activation of links that may be present on the screen during scrolling, and result in fingerprints and dirt being left on the screen. When the virtual display size is much larger than the screen size, many repeated touch screen commands are necessary for scrolling the contents” Feinstein: Col. 1-2). These problems are avoided by using an alternative to touch screen commands, such as “a view navigation system based on motion, which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2). 

Regarding claim 23, the combination of Sarojam, Kim, and Feinstein discloses: 
The system of claim 22, as described above. 
	Sarojam further discloses: 
wherein the image display controller is operable to detect rotational motions along three separate, orthogonal axes ("the motion sensing system 119 may be used to detect rotations, such as tilting the scan system 110 forward and backward (also referred to as pitching), turning the scan system 110 left and right (also referred to as yawing), and tilting the scan system 110 from side to side (also referred to as rolling)" Sarojam: [0036]; "gestures of the scan system 110 is identified by the motion sensing system 119, the corresponding data preferably in terms of position and orientation of the scan system 110 is communicated to the processor 117" Sarojam: [0024]), and is operable to adjust the displayed region of interest ("user interface 118 may be used to control operation of the ultrasound imaging system 100, including, ... to change a scanning or display parameter, and the like" Sarojam: [0019]) based on these rotational motions ("motion sensing system 119 can be used to detect the gestures of the scan system 110. The gestures of the scan system 110 can be translated to various image processing or user input instructions. For example various gestures could be used to select the desired area in the image, annotate the image, generate volumetric images, change the processing parameters etc" Sarojam: [0025]). 
The combination of Sarojam, Kim, and Takahashi are not being relied upon for explicitly teaching: 
wherein the image display controller is operable to change the size of the region of interest box in response to the sensed motion indicating a rotation of the computing device about a third axis that is transverse to the first axis and the second axis.
However, in a similar invention in the same field of endeavor, Feinstein teaches “electronic devices with a display operable to scroll a virtual display of contents” (Abstract), “which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2): 
wherein the image display controller is operable to change the size of the region of interest box in response to the sensed motion indicating a rotation of the computing device about a third axis that is transverse to the first axis and the second axis ("In such arrangement the scrolling is determined directly from the roll and pitch rotations, so that any tilt changes along the axis perpendicular to the plane of the screen view (yaw axis) may be ignored or used for optional user commands like zooming or control functions" Feinstein: Col. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system and method disclosed by Sarojam, by including the systems and methods for tilt-based scrolling as taught by Feinstein. One of ordinary skill in the art would have been motivated to make this modification because of the potential problems caused by using touch-based control (“gestures normally require cumbersome, two-hand operation as the user holds the device with one hand and performs the gesture with the other. These touch gestures may cause unhealthy ergonomic strains on users, particularly when the user attempts to perform a single hand Flick gesture. Even if the user is somehow able to perform touch commands with only one hand, the fingers that touch the screen are still always in the way, obstructing the screen view. Touch screen gestures often cause unintended activation of links that may be present on the screen during scrolling, and result in fingerprints and dirt being left on the screen. When the virtual display size is much larger than the screen size, many repeated touch screen commands are necessary for scrolling the contents” Feinstein: Col. 1-2). These problems are avoided by using an alternative to touch screen commands, such as “a view navigation system based on motion, which allows the users to scroll the display using only one hand and without obscuring the screen view by the fingers that are used for touch commands” (Feinstein: Col. 2). 

Response to Arguments
Applicant argues the following: 

	Applicant submits that claim 1 recites, in part, "the image display controller being operable to control, during acquisition of the color Doppler ultrasound images, at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images based on the sensed motion." Applicant submits that at a minimum, no combination of the cited references teaches or suggests at least these features of claim 1. 
Applicant submits that Sarojam, the primary reference, teaches an ultrasound imaging system (100) that includes a probe (120) and a computing device or scan system (110). Applicant submits that the scan system (110) includes a motion sensing system (119). Applicant submits that in an image acquisition mode, movement of the scan system 110 is used to control the movement of the probe (120). Applicant submits that the probe motion is controlled via the motion control system 122 within the probe 120. However, Applicant submits that nowhere does Sarojam teach or suggest movement or control of a position or size of a displayed region of interest box during image acquisition. Instead, Applicant submits that Sarojam merely teaches that the probe motion may be controlled in the image acquisition mode. Applicant also submits that Sarojam further teaches that in a separate image processing mode, movement of the scan system 110 can be translated to various image processing or user input instructions (e.g., select the desired area in the image, annotate the image, etc.). 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration and in light of the amendment to independent claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Sarojam in view of Kim, and further in view of Takahashi.
	With respect to the newly added limitation of control[ling], during acquisition of the color Doppler ultrasound images, at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images, Examiner respectfully submits that Takahashi has been introduced to teach: control ("central control unit 28 determines parameter setting values (hereinafter referred to as parameter setting values) according to the inspector's operation detected by the input control unit 27. When the parameter setting value is determined by the central control unit 28, an ultrasonic image based on the parameter setting value is displayed" Takahashi: pg. 6), during acquisition of the color Doppler ultrasound images ("changes parameter values (hereinafter referred to as parameter values) that affect the display of the ultrasonic image after the start of diagnosis (scanning) by the portable ultrasonic diagnostic apparatus 1" Takahashi: pg. 6), at least one of a position of a region of interest box or a size of the region of interest box ("input unit 25 is used for various instructions, conditions, regions of interest (ROI) from the examiner" Takahashi: pg. 5; "parameter setting value is determined by the central control unit 28, an ultrasonic image based on the parameter setting value is displayed" Takahashi: pg. 6) within a field of view of the color Doppler ultrasound images ("Doppler signal data (Doppler data) that expresses the intensity of information in color is generated. The generated Doppler signal data is supplied to the image generation unit 23" Takahashi: pg. 5; "monitor 24 displays an ultrasonic image (image data) such as a B-mode image or a Doppler image from the image generation unit 23" Takahashi: pg. 5). 

Applicant further provides the argument: 

	Applicant submits that Kim, Jenaro, and Feinstein, in any combination with Kim, fail to overcome the deficiencies of Kim discussed above with respect to claim 1. More particularly, Applicant submits that no combination of Sarojam, Kim, Jenaro, and Feinstein provides any teaching or suggestion of “the image display controller being operable to control, during acquisition of the color Doppler ultrasound images, at least one of a position of a region of interest box or a size of the region of interest box within a field of view of the color Doppler ultrasound images based on the sensed motion,” as recited by Applicant’s independent claim 1. 
	 
In response, Examiner respectfully submits that as described above, Takahashi has been cited to teach the newly added limitation of claim 1. 
In addition, while Takahashi teaches the new limitation, Examiner respectfully submits that Kim also reasonably suggests this limitation in a manner similar to the specification and drawings of the claimed invention. For example, Fig. 6 of the claimed invention depicts a flow diagram which begins with displaying ultrasound images associated with ultrasound signals received from an ultrasound probe (step 202) followed by the final step of controlling at least one parameter associated with the displayed ultrasound images based on the sensed motion. Similarly, Fig. 4 of Kim’s invention is a flow chart showing a step S114 (“Display a color flow image”) followed by step S118 (“Form an ROI based on the ROI setting information”). Accordingly, Kim teaches the newly added limitation of controlling at least one of a position or a size of the region of interest box during acquisition of the color Doppler ultrasound images in the same fashion as the claimed invention. 
Thus, independent claim 1 is not in condition for allowance because the claim 1 is taught by the combination of Sarojam in view of Kim, and further in view of Takahashi. 

Regarding the request for rejoinder of the withdrawn claims, Examiner respectfully submits that independent claim 1 is not presently in condition for allowance; accordingly, Examiner respectfully submits that withdrawn independent claims 13 and 16 are also not in condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orchard (US 2002/0143489 A1, hereinafter “Orchard”) discloses a method and apparatus for controlling a computing system, which is “a handheld computing device … comprising a motion detection sensor(s) and a motion control agent” (Orchard: Abstract). Furthermore, the “motion detection sensor(s) detect motion of the computing device in one or more of six (6) fields of motion and generate an indication of such motion. The motion control agent, responsive to the indications of motion received from the motion sensors, generate control signals to modify one or more of the operating state and/or the displayed content of the computing device based, at least in part, on the received indications” (Orchard: [0005]). 
Hong et al. (WO 2012/050377 A2, hereinafter “Hong”) discloses an apparatus and method for controlling motion-based user interface (Title) in which “a touch screen displays an image” (Abstract), “a sensor unit senses a motion of the apparatus, a motion calculator calculates a degree of the motion of the apparatus” (Abstract), “receives information about the degree of the motion of the apparatus from the motion calculator, and determines whether to change the size of the image or the position of the image” (Abstract). Although Hong is not directed to color Doppler ultrasound images, the motion-based control of user interface as a means to change the size of the image of the position of the image reads on certain aspects of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793